This case having been certified up from the district court upon the following question, to wit: It appearing to the court that the debt specified in the schedule of the petitioner as owing, by the petitioner, to William A. Platt, is due from the petitioner in the character of auctioneer; and the court doubting whether said debt shall be considered as fiduciary in its character; and also doubting whether, in case it shall be so considered, it is a bar to a decree in bankruptcy,, in behalf of the said [Horace] Lord, — the above points having been submitted to the circuit court, without argument, and having been considered by THE COURT, it was held, that the debt of an auctioneer is of a fiduciary character, and that, under the act, no relief can be given against such debt; and (2) that this debt having been contracted before the passage of the bankrupt act [of 1841 (5 Stat. 440)] that the application is not thereby deprived of the benefit of the act, as to other debts.